Title: To Thomas Jefferson from Albert Gallatin, 22 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                22 Mch. 1806
                            
                        
                        Gen. Jackson’s letter
                        The only subject which relates to the Treasury is the delay in the St. Mary’s light house. The causes had
                            been formerly communicated to the General vizt—
                        1. the extravagant price asked for the land which is not worth fifty dollars, instead of Six hundred—
                        2. & principally, the negociation for the purchase of E. Florida; as if that succeeds, a much better
                                site may be had on the Spanish side.
                        
                            A. G.
                        
                    